department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx tax_exempt_and_government_entities_division _ -----_-- release number release date org address dear date date employer_identification_number person to contact id number contact numbers in a determination_letter dated november 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessa ry at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on january 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are therefore required to file form_1120 u s_corporation income_tax returns for the years ended december 20xx and december 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing acting director eo examinations tax eempt and government entities division org address department of the treasury internal_revenue_service te_ge eo examinations town and country commons room chesterfield mo date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely sunita b lough director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v revenue- month exhibit a amount revenue- month it amount jan fe march jan februa march il june ju august june ju august tember tember october november december october november december utilities food utilities food total total total total uor uor loss amount dollar_figure loss amount dollar_figure losses are made up by officers from the revenue of their farm and the secretary's income from job per interview interview appears credible org f990 20xx12 and 20xx12 president org for the 20xx calender year exhibit c name member member member member member ‘member member member member member member member member member member member member member member member member member member member member type of member veteran veteran veteran veteran veteran status not verified veteran veteran veteran veteran veteran veteran veteran status not verified veteran veteran relative of veteran relative of veteran relative of veteran relative of veteran relative of veteran relative of veteran relative of veteran relative of veteran relative of veteran relative of veteran relative of veteran total veteran members total relatives of veterans veteran status not verified total member sec_12 of veteran members to total member sec_48 department of the ‘treasury - internal_revenue_service explanation of items draft proposed revocation form 886a name of ‘taxpayer org address city state schedule no or lxhibit form 6018-a year period ended 20xx 20xx legend org organization name state state director co _ address address xx compan pany president date president p city city dir-1 dir-2 issues whether org is operated exclusively for purposes listed in sec_1 c - c whether org has satisfied the recordkeeping and reporting requirements set forth in ilr c sec_6001 and whether org’s exemption under sec_501 as an organization described in sec_501 should be revoked effective january 20xx alternatively if org’s exemption under sec_501 as an organization described in lr c sec_501 is not revoked whether the income that org received from its bar operations vending machines keno and gaming activities should be treated as unrelated_business_income under sec_512 and whether such income is subject_to tax pursuant to lr c sec_511 facts background information org headquarters hereinafter referred to as org hq is a veterans organization that holds a group exemption for veterans organizations described in sec_501 org hq’s web page states that its mission is to org hq’s website lists several advantages to be included in its group exemption as a subordinate organization these advantages include selling liquor operating on sundays holding bingo_games and obtaining liquor licenses in dry counties org hq’s website offers its group exemption to existing bars and restaurants located in state org hq’s website states that org hq will assist in a club’s formation and application_for a liquor license org hq refers to its subordinate organizations as clubs org hq’s website requires that its clubs have at least veteran members org hq also requires its subordinate organization to send it proof of all veterans affiliation one question that appears on org hq’s web page is the response is form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service explanation of items draft proposed revocation form 886a name of taxpayer org address city state schedule no or exhibit form 6018-a year period ended 20xx 20xx org’s formation and purpose the organization’s articles of incorporation dated april 20xx shows that the organization was formed to support all veterans and their families the org opened the club in april 20xx under the org hq prior to 20xx the organization was operated for a short time as a co-1 state when this business was sold someone from state alcohol and tobacco told them about the org organization the organization does not have its own bylaws org provided the constitution bylaws of the org hq which is what the subordinate organization uses these bylaws have as their stated purposes the uniting fraternally of veterans and the families of veterans in order to better the lives of all veterans and their families and to assist with any difficulties encountered by them these purposes include but are not limited to the following w o u i m o help fellow veterans and their families receive the benefits for which they are entitled find employment for veterans and their families help the homeless veterans find housing and re-adjust to civilian life carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors sponsor or participate in activities of a patriotic nature provide social and recreational activities for its members assist the disabled and needy war veterans and their dependents promote awareness of the prisoners of war and the missing in action issues promote the general welfare and prosperity of all org corporations present and support the purposes of org before the public and the government org’s business operations business activities and members the examination was for periods ending december 20xx and december 20xx the org operates its business on a cash_basis the records indicate that the organization took cash only at address city state the building’s facade exhibits signs stating org the facility consists of approximately sq ft of space there is a full service bar a pool table lottery and a juke box the organization’s founder and president is a consisted of dir-1 and dir-2 wife of president the organization’s board_of directors the org’s facilities are open days a week its hours are monday through saturday pm to pm it is open to both members and nonmembers general_public the org averages approximately form 886-acrev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service explanation of items draft proposed revocation schedule no or lixhibit form 6018-a name of taxpayer org addre sec_12 20xx 20xx year period ended city state seven people per day org sent proof of the veteran status of its members to org hq the org as of december 20xx had a total of members of those members were veterans were relatives of veterans and one had not had their veteran status verified the org as of december 20xx had a total of members of those members were veterans were relatives of veterans and two had not had their veteran status verified see exhibits b and c for further details the organization pays for the members dues annually to the org hq and therefore the members are not vested in the organization org paid the org hq dues for 20xx in the amount of dollar_figure on check also org paid the org hq dues for 20xx in the amount of dollar_figure on check org does not have a sign-in book for member or nonmembers to sign when they use the organization’s facilities org charges its members and nonmembers the same price for liquor org accounted for member and nonmember bar kitchen sales separately according to the organization’s records of the bar receipts were from nonmembers in 20xx and of the bar receipts were from non members in 20xx the amount of nonmember income for 20xx was dollar_figure and for 20xx was dollar_figure org had records to support the amount of social activities for members such as holiday dinners and christmas and easter baskets the organization also had records to support the solicitation of donations or gifts from members and nonmembers for veterans fish fries barbecues org’s financial information the org’s deposits for 20xx were dollar_figure and the gross sales' were dollar_figure the deposits for 20xx were dollar_figuredollar_figure and the gross_sales were dollar_figure the organization makes up the difference with income from dir’s farm and from selling their goats the org borrowed dollar_figure in 20xx to make repairs on the roof of the organization of the dollar_figure borrowed dollar_figure has been verified as having gone toward roof repairs the balance was deposited into the organization’s checking account to be used for general_expenses the org purchased goats in 20xx for dollar_figure and in 20xx for dollar_figure for the dir’s farm the organization is using the same checking account for personal business as well as for the organization org’s activities revenues and expenses the following is a list of the organization’s activities for 20xx and 20xx zk kk k for purposes of this discussion the term gross_sales means gross_receipts as reported on the organization's form_990 form 886-a crev department of the treasury - internal_revenue_service page -3- s o j o form 886a department of the ‘treasury - internal_revenue_service schedule no or exhibit form 6018-a explanation of items draft proposed revocation name of taxpayer year period ended 20xx 20xx org address city state 20xx activities activity exempt exempt hours revenue expenses non- club members bought items none o o o c provide easter baskets to children memorial day bbq in honor of local veterans o x put flags on veterans graves during memorial day july 4th cookout for members k o august float trip bbq for members o o o o y n activity labor day fish fry new year's eve party for members halloween parade with flags displayed operate bar that non-members patron provide christmas gifts for children in community food baskets for needy veterans operate bar that members patron note estimates from president secretary- treasurer note estimates from president secretary- around st patrick's-crawfish bowl-member event st patrick's day corn beef cabbage member event operate bar that non-members patron operate bar that members patron july 4th bbq-member event memorial day bbq member quarterly member meetings veterans day fish fry 20xx activities halloween parade non-exempt expenses revenue exempt treasurer hours s o o o o o y n x xx x x o c b b form 886-ackev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a name of taxpayer draft proposed revocation 20xx 20xx org address year period ended city state in reviewing the activities the organization is performing more exempt than non-exempt activities org did not have a sign-in book at the door however the organization did keep manual records for the non-member income vs member income the president would keep track on the cash register for member income and non member income dir-1 would add up the receipts and track this manually on spreadsheets for 20xx the member income was dollar_figure and non-member income was dollar_figure for 20xx the member income was dollar_figure and non-member income was dollar_figure the organization’s records demonstrate that the majority of the organization’s income is from the members per the 20xx return the gross_sales of the organization were dollar_figure explained to the accountant that when a return is filed the return needs to be filled out completely the organization’s gross_receipts per the audit were dollar_figure for the year 20xx the member income of dollar_figure plus the non-member income of dollar_figure plus dollar_figure from the state lottery income and income from the pool table and juke box equals dollar_figure the organization’s expenses for liquor rent utilities and other services for 20xx were dollar_figure see exhibit a for additional details per the 20xx return the gross_sales of the organization were dollar_figure the organization’s gross_receipts per the audit were dollar_figure for the year 20xx the member income of dollar_figure plus the non-member income of dollar_figure plus the state lottery income and income from pool table and juke box of dollar_figure equals dollar_figure the organization’s expenses for liquor rent utilities and other services for 20xx were dollar_figure see exhibit a for additional details law and analysis tax exemption - veterans organizations prior to the enactment of sec_501 by public law 1972_2_cb_675 many veterans organizations qualified for exemption from federal_income_tax under sec_501 because most of the traditional activities of these organizations were recognized by the irs as primarily promoting social welfare staff of joint comm on taxation cong historical development and present law of the federal tax exemption for charities and other tax-exempt organizations jcx-29-05 no comm print the traditional activities of veterans organizations that were social welfare organizations included promoting patriotism preserving the memory of those who died in war and assisting veterans in need id a veterans organization whose primary activity consisted of operating social facilities for its members was not able to qualify for exemption as a sec_501 social_welfare_organization but it could qualify as a social_club under sec_501 revrul_66_150 1966_1_cb_147 s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 h_r rep no 92d cong 2d sess in congress enacted sec_501 and sec_512 to address the concern that a veterans organization exempt under sec_501 or may be subject_to unrelated_business_income_tax on the provision of insurance to its members s rep no 92d cong 2d sess form 886-a crev department of the treasury - internal_revenue_service page -5- department of the ‘treasury - internal_revenue_service explanation of items draft proposed revocation form 886a name of taxpayer org address city state schedule no or exhibit form 6018-a year period ended 20xx 20xx reprinted in 1972_2_cb_713 sec_512 excludes amounts attributable to or set_aside by a sec_501 veterans organization for the payment of life sick accident_or_health_insurance benefits for their members and their members’ dependents public law 1972_2_cb_675 the sec_501 exemption requirements in general sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of a post or organization of past or present members of the united_states armed_forces if it is a b c d organized in the united_states or any of its possessions at least percent of the members of which are past or present members of the armed_forces_of_the_united_states substantially_all of the other members of which are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present members of the armed_forces_of_the_united_states or of cadets and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual membership requirements under sec_501 at least percent of an organization’s members must be past or present members of the armed_forces_of_the_united_states veterans sec_501 does not define the term armed_forces_of_the_united_states the regulations under sec_501 likewise do not define the term sec_7701 of the code however defines armed_forces to include all regular and reserve components of the uniformed_services which are subject_to the jurisdiction of the secretary of defense the secretary of the army the secretary of the navy or the secretary of the air force and the coast guard in addition sec_501 requires that substantially_all other members of an organization be cadets or spouses widows widowers ancestors or lineal_descendants of veterans or cadets according to the senate report accompanying the legislation substantially_all mean sec_90 percent see s rep no cong 2d sess reprinted in 1972_2_cb_713 therefore of the percent of the members that do not have to be veterans percent must be cadets or spouses etc kk kk kek ok before the enactment of the tax reform act of there was no tax on the insurance activities of the veterans’ organizations since the unrelated_business_income did not apply to social welfare organizations and social clubs however the act extended the application of the unrelated_business_income_tax to virtually all exempt_organizations including social welfare organizations and social clubs s rep no 92d cong 2d sess reprinted in 1972_2_cb_713 form 886-a rev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service explanation of items draft proposed revocation form 886a name of taxpayer org address city state schedule no or exhibit form 6018-a year period ended 20xx 20xx consequently no more than percent x of an ilr c sec_501 organization’s total membership may consist of individuals not mentioned in the statute neither sec_501 its legislative_history nor the regulations under sec_501 define what it means to be a member of a veterans organization however whatever the organization requires for one to become a member the organization must maintain records tracking who its members are and the proportions in the various categories of membership permitted under sec_501 member of armed_forces cadet relative etc to substantiate that its members are veterans or other permitted members see sec_6001 and sec_1_6001-1 operational_test sec_1_501_c_19_-1 of the regulations provides that an organization exempt under sec_501 must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1_501_c_4_-1 to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or the dependents of their members or both or to provide social and recreational activities for their members ek kk ke prior to ancestors and lineal descendent were not included in the statutory list of persons permitted to be members in congress amended sec_501 to include ancestors or lineal descendents of present or former members of the united_states armed_forces or cadets in the statutory list of individuals who may be members of an organization the regulations have not been updated to reflect this change nor do they reflect the statutory change eliminating a requirement that veterans be veterans of war sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury of his delegate may from time to time proscribe every organization exempt from tax under sec_501 and subject_to the unrelated_business_income_tax including veterans organizations must keep such records sec_1_6001-1 these books_and_records are required to be available for inspection by the service sec_1_6001-1 in addition veterans organizations are required to keep books_and_records to substantiate information reported on their information_return see sec_6033 and sec_1_6001-1 they are also required to submit additional information to the service for the purpose of enabling the service to inquire further into its exempt status form 886-a crev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service explanation of items draft proposed revocation form 886a name of taxpayer org address city state schedule no or exhibit form 6018-a year period ended 20xx 20xx sec_1 c social and recreational activities for members while sec_1_501_c_19_-1 does not address what it means to exclusively provide social and recreational activities for members it is similar to the exempt_purpose contained in ilr c sec_501 as both provisions permit an exempt_organization to operate social and recreational facilities for its members in fact prior to the enactment of sec_501 a veterans organization whose primary activity consisted of operating a bar or restaurant for the benefit of its members would have to qualify as sec_501 social_club to be tax-exempt see revrul_60_324 and revrul_69_219 these organizations prior to were required to operate exclusively for the pleasure and recreation of its members see sec_501 thus the rulings and case law under sec_501 are useful for purposes of determining whether an sec_501 veterans organization is providing social and recreational activities exclusively for its members sec_1_501_c_7_-1 provides that a club that engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofit purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes in west side tennis club v commissioner f 2d cir cert_denied 311_us_674 the second circuit upheld the board_of_tax_appeals determination that a social_club was not exempt because a substantial amount of its income was received from the general_public west side tennis club was organized to provide tennis facilities for the use and enjoyment of its members the facilities were only available to members for most of the year the club hosted annual national championship tennis matches however that were open to the general_public the club shared in the ticket proceeds from these matches the second circuit upheld the board_of_tax_appeals determination that the national championship matches were a substantial and profitable business which jeopardized the club’s exemption west side tennis club f 2d at p ek k kek in congress amended sec_501 replacing exclusively with substantially_all this change was effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources only of their gross_receipts however may be derived from nonmembers’ use of club facilities or services pub_l_no s rep cong 2d sess effected to establish that social clubs will not jeopardize their exempt status if they receive of their gross_receipts from non-membership sources only of their gross_receipts however may be derived from nonmembers’ use of club facilities or services pub_l_no s rep cong 2d sess in congress amended sec_501 replacing exclusively with substantially_all this change was form 886-a crev department of the treasury - internal_revenue_service page -8- department of the ‘l'reasury - intemal revenue service explanation of items draft proposed revocation form 886a name of taxpayer org address city state schedule no or jixhibit form 6018-a year period ended 20xx 20xx in revrul_60_324 1960_2_cb_173 and revrul_69_219 1969_1_cb_153 the service held that a sec_501 social_club is not operated exclusively for the pleasure or recreation of its members if it makes its facilities available to the general_public to a substantial degree id however this does not mean that all dealings with the general_public are necessarily inconsistent with the club’s exempt purposes for instance in revrul_60_324 1960_2_cb_173 the service stated that w hile the regulations indicate that a club may lose its exempt status if it makes its facilities available to the general_public it does not mean that any dealings with outsiders will automatically cause a club to lose its exemption a club will not lose its exemption merely because it receives some income from the general_public that is persons other than members and their bona_fide guests or because the general_public may occasionally be permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members in the service issued revproc_71_17 1971_1_cb_683 which contains guidelines for determining the impact of an organization’s nonmember gross_receipts on its exempt status under sec_501 the revenue_procedure provides that a significant factor reflecting the existence of a nonexempt purpose is the amount of gross_receipts derived from use of a club’s facilities by the general_public the revenue_procedure went on to provide a safe_harbor for organizations serving the general_public as an audit_standard the gross_receipts derived from the general_public alone will not be relied upon by the service if annual gross_receipts from the general_public for use of the club’s facility is dollar_figure or less or if more than dollar_figure where gross_receipts from the general_public for use is five percent or less of total gross_receipts of the organization revproc_71_17 1971_1_cb_683 at sec_3 the term general_public is defined as persons other than members or their dependents or guests id at sec_2 section dollar_figure of revproc_71_17 provides four instances in which nonmembers are assumed to be the guests of the members the assumptions include where a group of eight or fewer individuals at least one of whom is a member uses club facilities it will be assumed for audit purposes that the nonmembers are the guests of the member provided payment for such use is received by the club directly from the member or the member’s employer form 886-a crev department of the treasury - internal_revenue_service page -9- form 886a department of the ‘l'reasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a draft proposed revocation name of taxpayer org addre sec_12 20xx 20xx city state year period ended where percent or more of a group using club facilities are members it will likewise be assumed for audit purposes that the nonmembers in the group are guests of members provided payment for such use is received by the club directly from one or more of the members or the member’s employer revproc_71_17 sec_3 in 615_f2d_600 cir the third circuit upheld the commissioner’s determination that a social_club failed to qualify for exemption from income_tax as a sec_501 organization because it was operated for business and not for the pleasure and recreation of its members the pittsburgh press club was organized for the purpose of providing a professional and social meeting place for its members during the years under exam however the pittsburgh press club hosted several functions for nonmember outside groups although each such group had been member sponsored based on the amount of nonmember revenues dollar_figure of nonmember receipts as well as the percentage of those revenues to percent of gross_receipts the third circuit upheld the revocation stating that the exemption from federal_income_tax for sec_501 organizations is to be strictly construed pittsburgh press club f 2d pincite the court stated that such strict construction cannot be reconciled with the fact that a substantial amount of the club’s activities and income consisted of nonmember functions and nonmember income therefore the court held revocation of its exemption was proper id recordkeeping and reporting requirements every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe see ilr c sec_6001 every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_1_6001-1 and sec_1_6001-1 the books_or_records required by sec_1_6001-1 shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law see sec_1_6001-1 except as provided every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe see sec_6033 form 886-a rev department of the treasury - internal_revenue_service page -10- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit form 6018-a draft proposed revocation name of taxpayer org addre sec_12 20xx 20xx city state year period ended every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f ie sec_501 and following chapter of subtitle a of the code l r c sec_6033 and chapter of subtitle d of the code see sec_1_6033-2 see also il r c sec_6001 sec_1_6001-1 an organization’s failure or inability to file required information returns or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the organization’s exempt status based on the grounds that the organization has not established that it is observing the conditions that are required for the continuation of its exempt status see revrul_59_95 these conditions require the filing of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether the organization is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax id revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year its records were so incomplete however that the organization was unable to furnish such statements the internal_revenue_service held that the organization’s failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of its exempt status unrelated_business_income_tax sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of organizations exempt from federal_income_tax sec_512 defines unrelated_business_taxable_income as the gross_income from any unrelated_trade_or_business regularly carried on by the organization sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income of funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt functions sec_513 provides that the term trade_or_business includes any activity which is carried on for the form 886-a crev department of the treasury - internal_revenue_service page -11- name of taxpayer department of the treasury - internal_revenue_service schedule no or lixhibit form 886a explanation of items draft proposed revocation form 6018-a org addre sec_12 20xx 20xx city state year period ended production_of_income from the sale_of_goods an activity does not lose its identity as trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may not be related to the exempt purposes of the organization sec_1_513-1 provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends on each case upon the facts and circumstances involved in revrul_68_46 1968_1_cb_260 a war veterans’ organization did not qualify for exemption from federal_income_tax under sec_501 because it was primarily engaged in renting a commercial building and operating a public banquet and meeting hall having bar and dining facilities government’s position and conclusions issue org has established that it operates exclusively for the exempt purposes listed in sec_1_501_c_19_-1 an organization described in sec_501 of the code carries out activities in furtherance of its exempt purposes only when such activities are carried out exclusively in furtherance of the purposes listed in sec_1_501_c_19_-1 of the regulations among these purposes is the provision of social and recreational activities for its members therefore when a veterans organization described in sec_501 provides social and recreational activities for its members or for guests whose expenses are paid_by members it is engaged in activities in furtherance of its exempt purposes where goods or services are furnished to nonmembers who provide payment for such goods or services their furnishing is outside the scope of sec_1_501_c_19_-1 of the regulations generally if an organization has not kept adequate books_and_records concerning its financial transactions with nonmembers and more than percent of its gross_receipts are derived from sales transactions eg restaurant and bar sales the presumption will be that the organization's exempt status should be revoked because it is not primarily engaged in sec_501 activities however this presumption may be rebutted all facts and circumstances must be reviewed to determine whether or not the organization is primarily engaged in sec_501 activities an organization described in sec_501 carries out activities in furtherance of its exempt purposes only when such activities are carried out exclusively in furtherance of the purposes listed in sec_1_501_c_19_-1 among these purposes is the provision of social and recreational form 886-a crev department of the treasury - internal_revenue_service page -12- department of the treasury - internal_revenue_service explanation of items draft proposed revocation form 886a name of taxpayer org address city state schedule no or exhibit form 6018-a year period ended 20xx 20xx activities for its members in the instant case documents were provided during the examination that demonstrated the exempt_activities in which org engaged during the years at issue org was able to provide records that demonstrated the amount of income for members their families guests auxiliary members and nonveterans in reviewing the books_and_records for org the income and the exempt_activities vs non-exempt activities demonstrated that org is primarily engaged in sec_501 activities issue org has failed to satisfy the recordkeeping and reporting requirements provided by sec_6001 and sec_6033 the sections of the internal_revenue_code and underlying regulations relating to the membership requirements for veterans organizations as recited above are explicit in their definition of the permissible member percentages a veteran’s organization may enroll and still maintain its exempt status in determining whether or not a veteran’s organization meets the legal requirements for continued recognition of exemption from federal_income_tax the service has virtually no latitude when membership infractions occur the legal requirements for recognition of exemption from federal_income_tax for veterans’ organizations are straight forward such organizations are subject_to membership restrictions and must comply with these constraints in order to qualify for tax-exempt status moreover if a veterans’ organization such as a org wishes to maintain its tax-exempt status it must continue to comply with the membership restrictions which initially qualified the post for its tax-exempt status with respect to subsidiary organizations recognized as exempt under the umbrella of a group ruling the revenue_procedure cited above rev_proc c b makes it clear that all such subsidiary organizations must meet the legal requirements for recognition of exemption in order to be included in the group ruling the fact of holding a charter from the national organization carries no automatic provision for inclusion in the group to which the tax-exempt status applies that is the income_tax regulations which restrict the membership qualifications for veterans organizations seeking an individual ruling letter are equally applicable to all other similar veterans organizations seeking to be included as a subsidiary under a group ruling letter the factors leading to this conclusion are two-fold first org was not in compliance with the membership requirements during its december 20xx tax_year of the organization’ sec_26 members only were veterans that means that only of the organization’s members were veterans this fails the test in the code which states that there must be at least veterans members for a post to qualify under sec_501 of the code form 886-a crev department of the treasury - internal_revenue_service page -13- department of the treasury - internal_revenue_service explanation of items draft proposed revocation form 886a name of taxpayer org address city state schedule no or exhibit form 6018-a year period ended 20xx eens second org was not in compliance with the membership requirements during its december 20xx tax_year of the organization’ sec_25 members only were veterans that means that only of the organization’s members were veterans this fails the test in the code which states that there must be at least veterans members for a post to qualify under sec_501 of the code therefore since the organization does not pass the membership requirements for a veterans organization it does not qualify for exemption under sec_501 of the code with respect to the desire to make correction to its membership roster and retain tax-exempt status the legal requirements set forth in sec_501 or sec_501 do not provide for exceptions based on an organization's correction or remedy of the condition that caused its disqualification in addition to the above it appears that to permit such a correction would have the effect of relieving the org hq of its responsibility of ensuring that all of its subordinate units included in the group ruling comply with the legal requirements for inclusion there is no legal precedent to support such a decision and no such action is recommended taxpayer’s position org agrees with the position that it does not qualify for exemption under sec_501 of the code because the membership test is not met conclusion since the organization does not meet the membership requirements of a veterans organization it does not qualify for exemption from federal_income_tax under sec_501 of the code since the organization does not qualify for exemption from federal_income_tax under sec_501 of the code it’s exempt status is hereby revoked effective january 20xx note please note that this is not a final report the draft report is subject_to review and modification by our mandatory review staff and subject_to approval by exempt organization’s management you may receive a revised final report in the future form 886-a crev department of the treasury - internal_revenue_service page -14-
